UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4417



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CYNTHIA CHAPMAN REAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Charles H. Haden II, Chief
District Judge, sitting by designation. (CR-94-144)


Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Brian L. Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's revocation of her pro-

bation imposed for conspiracy to defraud through the use of forged

and counterfeit instruments. We affirm.
     Appellant contends that the alleged violations: (1) are not

supported by sufficient evidence; (2) are insufficient to justify

a revocation of probation; or (3) are related to a condition of

probation which is itself an abuse of discretion. Addressing the

first two claims, our review reveals sufficient evidence to con-

clude that the alleged violations did in fact occur and that the

district court did not abuse its discretion in revoking Appellant's

probation for the stated reasons.

     Addressing the final claim, Appellant argues that requiring a

total abstinence from alcohol as a condition of probation is an
abuse of discretion and her violation of this condition cannot be

used to justify the revocation. We find this argument to be uncon-
vincing. See United States v. Wesley, 81 F.3d 482 (4th Cir. 1996)
(finding that requiring abstinence from alcohol as a condition of
supervised release does not constitute an abuse of discretion where

the appellant has a history of alcohol abuse).* Accordingly, we

affirm the district court's order revoking Appellant's probation.

We dispense with oral argument because the facts and legal conten-



     *
      While Appellant's history with alcohol is not as severe as
that of the appellant in Wesley, we are not prepared to say that
the district court's imposition of the condition was an abuse of
discretion.

                                2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                       AFFIRMED




                               3